Exhibit 10.22
Quicksilver Resources Inc.
Amended and Restated 2009 Executive Bonus Plan
          Section 1. Eligibility: This 2009 Executive Bonus Plan (the “Plan”)
provides for awards of incentive bonuses to executive and other officers of
Quicksilver Resources Inc. (the “Company”). Only executive officers of the
Company designated by the Compensation Committee (“Executive Officers”) or other
officers of the Company designated by the Chief Executive Officer
(“Non-Executive Officers” and, together with the Executive Officers,
“Participants”) are eligible to participate in the Plan.
          The criteria for determining bonuses under the Plan, including
performance measures and target incentive amounts, will be established by the
Compensation Committee for Participants who are Executive Officers and by the
Chief Executive Officer for Participants who are Non-Executive Officers. A
Participant may be granted a Cash Bonus Award, an Equity Bonus Award, or a
combination thereof.
          The portion of an incentive bonus awarded pursuant to the Plan to an
Executive Officer who is designated as a “Covered Employee” by the Compensation
Committee that exceeds 50% of the Executive Officer’s Target Incentive (i.e.,
the portion awarded for Quantitative Performance Levels meeting or exceeding 80%
of Budget) is intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), and is granted pursuant to the Company’s Amended and Restated 2006
Equity Plan, as may be amended (the “Equity Plan”), and is subject to the terms
and conditions thereof. The portion of any bonus awarded to a Covered Employee
that does not exceed 50% of the Covered Employee’s Target Incentive (i.e., the
portion that would be awarded if Quantitative Performance Levels did not meet
80% of Budget) and all bonuses awarded to other Participants under the Plan are
not intended to qualify as performance-based compensation and are not made
pursuant to Section 11 of the Equity Plan.
          Except as provided below, in order to receive a bonus under the Plan,
a Participant must be an active, full-time employee on the date bonuses are paid
hereunder. The incentive bonus of a newly hired or promoted Participant will be
pro-rated based on the number of calendar days in the Plan Year that he or she
participates in the Plan.
          If an eligible Participant dies or becomes disabled and unable to work
during the Plan Year, a pro-rated award based on the number of calendar days in
the Plan Year that he or she participated in the Plan before his or her death or
disability will be paid to the Participant or his or her beneficiary at the same
time and in the same manner as awards for the Plan Year are paid to other
Participants; provided, however, that notwithstanding any provision of the Plan
to the contrary, an Equity Bonus Award will be paid in the form of a lump sum
cash payment rather than in the form of Restricted Shares or Restricted Stock
Units. The Participant’s beneficiary under the Plan will be the beneficiary
designated under the Company’s group life insurance plan. If no such beneficiary
has been designated, the award will be paid to the Participant’s estate.
          Section 2. Definitions:
          Board: The Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



          Budget: The performance levels for Quantitative Performance Measures,
as set forth in Table 1, against which the Quantitative Performance Levels
achieved for the Plan Year are measured.
          Cash Bonus Awards: An incentive bonus award granted to an eligible
Participant pursuant to the Plan that is paid in a lump sum cash payment.
          Cash Flow from Operations: The Company’s cash flow from operations for
the Plan Year, as determined in accordance with generally accepted accounting
principles.
          Change in Control: The occurrence of any of the following events:
(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) is or becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
combined voting power of the then-outstanding Voting Stock of the Company;
provided, however, that the following acquisitions will not constitute a Change
in Control: (A) any acquisition of Voting Stock of the Company directly from the
Company that is approved by a majority of the Incumbent Directors; (B) any
acquisition of Voting Stock of the Company by the Company or any subsidiary of
the Company; (C) any acquisition of Voting Stock of the Company by the trustee
or other fiduciary holding securities under any employee benefit plan (or
related trust) sponsored or maintained by the Company or any subsidiary of the
Company; and (D) any acquisition of Voting Stock of the Company by Mercury
Exploration Company, Quicksilver Energy, L.P., The Discovery Fund, Pennsylvania
Avenue Limited Partnership, Pennsylvania Management Company, the estate of Frank
Darden, Lucy Darden, Anne Darden Self, Glenn Darden or Thomas Darden, or their
respective successors, assigns, designees, heirs, beneficiaries, trusts, estates
or controlled affiliates;
(ii) a majority of the Board ceases to be comprised of Incumbent Directors; or
(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the consolidated assets of the
Company (each, a “Business Combination Transaction”) immediately after which the
Voting Stock of the Company outstanding immediately prior to such Business
Combination Transaction does not continue to represent (either by remaining
outstanding or by being converted into Voting Stock of the entity surviving,
resulting from, or succeeding to all or substantially all of the Company’s
consolidated assets as a result of such Business Combination Transaction or any
parent of such entity) at least 50% of the combined voting power of the then
outstanding shares of Voting Stock of (A) the entity surviving, resulting from,
or succeeding to all or substantially all of the Company’s consolidated assets
as a result of, such Business Combination Transaction or (B) any parent of any
such entity (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries).
Chief Executive Officer: The Chief Executive Officer of the Company.

2



--------------------------------------------------------------------------------



 



          Compensation Committee: The Compensation Committee of the Board of
Directors of the Company.
          Earnings Per Share or EPS: The Company’s fully diluted Earnings Per
Share as set forth in the Company’s Consolidated Statement of Earnings for the
Plan Year, as determined in accordance with generally accepted accounting
principles.
          Equity Bonus Awards: An incentive bonus award granted to an eligible
Participant pursuant to the Plan that is denominated in a dollar amount but that
is paid by a grant of Restricted Shares or Restricted Stock Units, vesting in
installments of 33 1/3% on each of the first three anniversaries of the date of
grant of such Restricted Shares or Restricted Stock Units. The number of
Restricted Shares or Restricted Stock Units granted will be equal to the dollar
amount of the award earned under the Plan divided by the product of (i) the
Market Value per Share (within the meaning of the Equity Plan) on the date of
grant and (ii) a risk-of-forfeiture discount factor of 0.9313.
          Exchange Act: The Securities Exchange Act of 1934, as amended.
          F&D Cost: The Company’s finding and development cost for the Plan
Year, determined by dividing (i) drilling capital related to reserve additions
for the Plan Year, as reflected in the Company’s general ledger for the Plan
Year, by (ii) reserve additions, for which capital was incurred, for the Plan
Year, as reflected in the Company’s reserve engineering database for the Plan
Year.
          Incumbent Directors: The individuals who, as of the date the Plan is
adopted, are directors of the Company and any individual becoming a director
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of a majority of
the then-Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination).
          Participant: An Executive Officer designated by the Compensation
Committee or a Non-Executive Officer designated by the Chief Executive Officer
as eligible to participate in the Plan.
          Plan Year: January 1, 2009 through December 31, 2009.
          Production: The Company’s net production for the Plan Year as set
forth in the Company’s audited financial statements.
          Qualitative Performance Measures: Those objective and subjective
factors that the Compensation Committee or the Chief Executive Officer may, in
their discretion, consider in determining each eligible Participant’s award.
Qualitative Performance Measures may include such factors as the Chief Executive
Officer’s recommendation with respect to an Executive Officer’s potential award,
the Board’s recommendation with respect to the Chief Executive Officer’s
potential award and such other factors as the Compensation Committee or the
Chief Executive Officer may elect to consider in their discretion.

3



--------------------------------------------------------------------------------



 



          Quantitative Performance Levels: The performance levels achieved for
the Plan Year with respect to Quantitative Performance Measures.
          Quantitative Performance Measures: Cash Flow from Operations, Earnings
Per Share, F&D Cost, Production and Reserves.
          Reserves: The Company’s proved reserves, net of revision and
production, as of the end of the Plan Year, as set forth in the official report
prepared by the independent petroleum engineers engaged by the Company for such
purpose.
          Restricted Shares: A grant of “Restricted Shares” within the meaning
of and pursuant to the Equity Plan.
          Restricted Stock Units: A grant of “Restricted Stock Units” within the
meaning of and pursuant to the Equity Plan.
          Target Incentive: The unadjusted bonus a Participant would earn under
an award if each Quantitative Performance Measure is achieved at a Quantitative
Performance Level equal to 100% of Budget. A Target Incentive is calculated by
multiplying the Participant’s base salary earned during the Plan Year by the
Participant’s Target Percent of Base Pay with respect to such award.
          Target Percent of Base Pay: A percentage of base salary assigned to
each eligible Participant by the Compensation Committee or the Chief Executive
Officer, as applicable, with respect to each award granted under the Plan.
          Voting Stock: The securities entitled to vote generally in the
election of directors or persons who serve similar functions.
          Weighting Factor: The weighting percentage assigned to each
Quantitative Performance Measure, as set forth in Table 1.
          Section 3. Calculation of Awards: With respect to each Quantitative
Performance Measure, a Participant’s Target Incentive for each award is
multiplied by the applicable “Percent Target Awarded” value corresponding to the
Quantitative Performance Level set forth in Table 1 for that Quantitative
Performance Measure and further multiplied by the Weighting Factor applicable to
that Quantitative Performance Measure. The resulting products for each
Quantitative Performance Measure are then summed to obtain a Participant’s
potential award or awards. The Compensation Committee (with respect to Executive
Officers) or the Chief Executive Officer (with respect to Non-Executive
Officers) may, in their discretion, adjust a Participant’s potential award or
awards based on consideration of Qualitative Performance Measures; provided,
however, that with respect to an award to a Covered Employee, the Compensation
Committee may exercise such discretion only to reduce or eliminate such award.
In no event will the reduction of any Participant’s potential award have the
effect of increasing an award payable to a Covered Employee under the Plan. The
Compensation Committee’s exercise of discretion to make adjustments in awards
and performance measures with respect to Covered Employees is limited as
specifically provided in the Equity Plan.

4



--------------------------------------------------------------------------------



 



          If the Compensation Committee (with respect to Executive Officers) or
the Chief Executive Officer (with respect to Non-Executive Officers) determines
that, as a result of a change in the business, operations, corporate structure
or capital structure of the Company, or the manner in which the Company conducts
its business, or any other events or circumstances, the Quantitative Performance
Measures or corresponding Percent Target Awarded values are no longer suitable,
the Compensation Committee or the Chief Executive Officer, as applicable, may in
their discretion modify such Quantitative Performance Measures or percentages or
the related minimum acceptable level of achievement, in whole or in part, with
respect to the Plan Year as they or he deem appropriate and equitable.
          Section 4. Approval and Payment of Awards: Upon completion of the
annual audit by the Company’s independent auditors of the results of the
Company’s operations for the Plan Year, the Compensation Committee (with respect
to Executive Officers) and the Chief Executive Officer (with respect to
Non-Executive Officers) will certify in writing the extent to which the
Quantitative Performance Levels for the Plan Year were achieved and determine
the award or awards payable to each eligible Participant. Payment of each Cash
Bonus Award will be made in a lump sum payment in cash, and will be made no
later than March 15 following the end of the Plan Year. Restricted Shares or
Restricted Stock Units granted in payment of Equity Bonus Awards will be granted
no later than March 15 following the end of the Plan Year. The Company may
deduct from any award such amounts as may be required to be withheld under any
federal, state or local tax laws. It is the Company’s intention that any bonus
awarded under the Plan will not constitute a deferral of compensation within the
meaning of Section 409A of the Code.
          Section 5. Change in Control: If a Change in Control occurs during the
Plan Year, the award payable to each eligible Participant for the Plan Year will
be determined at the highest level of achievement of the Quantitative
Performance Levels, without regard to actual performance and without proration
for less than a full Plan Year. The awards will be paid following the Change in
Control and in no event later than 30 days after the date of an event which
results in a Change in Control. Notwithstanding any provision of the Plan to the
contrary, if a Change in Control occurs during the Plan Year, each Equity Bonus
Award will be paid in the form of a lump sum cash payment rather than in the
form of Restricted Shares or Restricted Stock Units.
          Section 6. No Contract: The Plan is not and will not be construed as
an employment contract or as a promise or contract to pay awards to eligible
Participants or their beneficiaries. The Plan does not confer upon any eligible
Participant any right with respect to continuance of employment or other service
with the Company or any subsidiary, nor will it interfere in any way with any
right the Company or any subsidiary would otherwise have to terminate such
person’s employment or other service at any time. The Plan will be approved by
the Compensation Committee and the Chief Executive Officer and may be amended
from time to time by the Compensation Committee without notice; provided that
the Chief Executive Officer may modify the Weighting Factors, Quantitative
Performance Measures, and Percent Target Awarded criteria set forth in Table 1
with respect to Participants who are Non-Executive Officers. No eligible
Participant or beneficiary may sell, assign, transfer, discount or pledge as
collateral for a loan, or otherwise anticipate any right to payment of an award
under the Plan.

5



--------------------------------------------------------------------------------



 



          Section 7. Administration of the Plan: The Compensation Committee or,
with respect to an award to a Non-Executive Officer, the Chief Executive
Officer, has the full authority and discretion to administer the Plan and to
take any action that is necessary or advisable in connection with the
administration of the Plan, including without limitation the authority and
discretion to interpret and construe any provision of the Plan or of any
agreement, notification or document evidencing an award of an incentive bonus. A
majority of the Compensation Committee will constitute a quorum, and the action
of the members of the Compensation Committee present at any meeting at which a
quorum is present, or acts unanimously approved in writing, will be the acts of
the Compensation Committee. The interpretation and construction by the
Compensation Committee or the Chief Executive Officer of any such provision and
any determination by the Compensation Committee or the Chief Executive Officer
pursuant to any provision of the Plan or of any such agreement, notification or
document will be final and conclusive. Neither the Chief Executive Officer nor
any member of the Compensation Committee will be liable for any such action or
determination.
          Section 8. Governing Law: The Plan, all awards and all actions taken
under the Plan will be governed in all respects in accordance with the laws of
the State of Texas, including without limitation, the Texas statute of
limitations, but without giving effect to the principles of conflicts of laws of
such State.
          Section 9. Limitation on Payment of Benefits: Notwithstanding any
provision of the Plan to the contrary, if any amount to be paid or provided
under the Plan would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the Code, but for the application of this sentence, then the
payments to be paid or provided under the Plan will be reduced to the minimum
extent necessary (but in no event to less than zero) so that no portion of any
such payment, as so reduced, constitutes an Excess Parachute Payment; provided,
however, that the foregoing reduction will be made only if and to the extent
that such reduction would result in an increase in the aggregate payment to be
provided, determined on an after-tax basis (taking into account the excise tax
imposed pursuant to Section 4999 of the Code, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income and
employment taxes). Whether requested by an eligible Participant or the Company,
the determination of whether any reduction in such payments to be provided under
the Plan or otherwise is required pursuant to the preceding sentence will be
made at the expense of the Company by the Company’s independent accountants in
effect prior to the Change in Control. The fact that the Participant’s right to
payments may be reduced by reason of the limitations contained in this Section 9
will not of itself limit or otherwise affect any other rights of the Participant
other than pursuant to the Plan.

6



--------------------------------------------------------------------------------



 



Table 1
QUICKSILVER RESOURCES INC.
2009 EXECUTIVE BONUS PLAN

I.   Quantitative Performance Measures and Weighting Factors

          Performance     Measure   Weighting Factor  
Cash Flow from Operations
    15 %
Earnings Per Share (EPS)
    15 %
F&D Cost
    10 %
Production
    30 %
Reserves
    30 %

II.   Performance Levels Attained and Determination of Awards

          Quantitative     Performance Levels1   Percent Target Awarded
120% of Budget or greater
    200.00 %
119% of Budget
    175.00 %
118% of Budget
    175.00 %
117% of Budget
    175.00 %
116% of Budget
    175.00 %
115% of Budget
    175.00 %
114% of Budget
    150.00 %
113% of Budget
    150.00 %
112% of Budget
    150.00 %
111% of Budget
    150.00 %
110% of Budget
    150.00 %
109% of Budget
    125.00 %
108% of Budget
    125.00 %
107% of Budget
    125.00 %
106% of Budget
    125.00 %
105% of Budget
    125.00 %
104% of Budget
    100.00 %
103% of Budget
    100.00 %
102% of Budget
    100.00 %
101% of Budget
    100.00 %
100% of Budget
    100.00 %
99% of Budget
    90.00 %
98% of Budget
    90.00 %
97% of Budget
    90.00 %
96% of Budget
    90.00 %
95% of Budget
    90.00 %

 



          1 Actual performance will be rounded to the closest whole percentage
of Budget to determine the Quantitative Performance Level attained.

 



--------------------------------------------------------------------------------



 



         
94% of Budget
    80.00 %
93% of Budget
    80.00 %
92% of Budget
    80.00 %
91% of Budget
    80.00 %
90% of Budget
    80.00 %
89% of Budget
    70.00 %
88% of Budget
    70.00 %
87% of Budget
    70.00 %
86% of Budget
    70.00 %
85% of Budget
    70.00 %
84% of Budget
    60.00 %
83% of Budget
    60.00 %
82% of Budget
    60.00 %
81% of Budget
    60.00 %
80% of Budget
    60.00 %
Less than 80% but more than 50% of Budget
  50.00 %2
50% of Budget or below
  25.00 %3

          “Budget” represents (i) with respect to Cash Flow from Operations,
Earnings per Share and Production, the applicable performance measure budgeted
for the Plan Year in the Company’s 2009 Budget approved by the Board on
November 20, 2008, and (ii) with respect to F&D Cost and Reserves, the
performance goals established by the Compensation Committee for purposes of the
Plan on November 24, 2008.
          For the avoidance of doubt, the Quantitative Performance Level for F&D
Cost will be determined by reference to the extent to which F&D Cost is less
than the established performance goal (as contrasted to the Quantitative
Performance Levels for other Quantitative Performance Measures, which are
determined by reference to the extent that performance exceeds established
performance goals).
          The Quantitative Performance Levels for the Plan Year will be
calculated so as to exclude the effects of any extraordinary or nonrecurring
events (including any material restructuring charges, financial or otherwise),
or any changes in accounting principles, acquisitions or divestitures, and may
be adjusted as otherwise permitted by the Equity Plan; provided that, in the
case of a Covered Employee, no such adjustment will be made if the effect of
such adjustment would cause the related compensation to fail to qualify as
“performance-based compensation.”
 



          2 Bonuses paid to Covered Employees in amounts up to 50% of Target
Incentive are not intended to qualify as performance-based compensation. Only
the portion of a bonus in excess of 50% of a Covered Employee’s Target Incentive
is intended to qualify as performance-based compensation.
          3 The Percent Target Awarded for a Quantitative Performance Level less
than 50% of Budget may be any percent from 0 to 25%, at the discretion of the
Compensation Committee with respect to Executive Officers and at the discretion
of the Chief Executive Officer with respect to Non-Executive Officers.

 